           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

RAVEN WOODS                                                 PLAINTIFF

v.                       No. 4:18-cv-639-DPM

SHIV HOSPITALITY, LLC and
FEROZ PATEL                                             DEFENDANTS

                                ORDER
     The joint motion to approve the settlement and dismiss, Doc. 23,
1s granted.    The agreement is a fair, reasonable, and adequate
compromise of a good faith dispute. Lynn's Food Stores, Inc. v. United
States, 679 F.2d 1350, 1353-54 (11th Cir. 1982); Melgar v. OK Foods,
902 F.3d 775, 779 (8th Cir. 2018);     Barbee v. Big River Steel, LLC,
927 F.3d 1024, 1027 (8th Cir. 2019). Further, the attorney's fee was
negotiated apart from the parties' settlement, removing any possibility
of a conflict of interest between Woods and her lawyers.         Melgar,
902 F.3d at 779; Barbee, 927 F.3d at 1027 n.1. The Court will dismiss the
case with prejudice.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
